Title: From George Washington to John Hancock, 15 September 1777
From: Washington, George
To: Hancock, John



Sir
Buck Tavern [Pa.] Septr 15: 1777. 3. OClock. P.M.

Your favor of Yesterday with its several Inclosures came to hand last night. Though I would willingly pay every attention to the Resolutions of Congress, Yet in the late instance, respecting the recall of Genl Sullivan I must beg leave to defer giving any order about It, till I hear further from that Honble Body. Our situation at this time is critical and delicate, and nothing should be done to add to its embarrassments. We are now most probably on the point of Another Action, and to derange the Army by withdrawing so many Genl Officers from it, may & must be attended with many disagreable, if not ruinous, consequences. Such a proceeding at another time might not produce any bad effects—but How can the Army be possibly conducted with a prospect of Success, if the Genl Officers are taken off in the Moment of Battle? Congress may rely upon it, such a measure will not promote, but injure the service. It is not my wish to prevent, or to delay a proper inquiry into Genl Sullivan’s conduct a single instant, when the circumstances of the Army will admit, But now they prohibit it, and, I think the suspension in his command also. The recall of Genl St Clair obliged me to part with Genl Lincoln, whom I could but illy spare—so, that the whole charge of his Division is now upon Genl Wayne, there

being no other Brigadr in it than himself. The Maryland Troops, if Genl Sullivan is taken away, will not have One Genl Officer, Genl Smallwood being at the Head of the Militia coming from that State, and Genl De Borre suspended—Added to this, Colo. Gist who commands One Regiment of them, is now from it by order. In a word Sir, Whether the charges alledged against Genl Sullivan are true or false—or whether his conduct has been exceptionable or not, I am satisfied the resolution for his recall at this time was unhappily adopted, and if carried into execution, will not fail to add new difficulties to our present distresses. And, I am obliged to observe, in justice to my own Character, that I cannot be answerable for the consequences which may arise from a want of Officers to assist me.
It gives me great pleasure to find Genl Gates is on so respectable a footing, and I hope, our Affairs in that Quarter in the course of a little time, will be in as prosperous a train, as we could reasonably wish.
The Main body of the Enemy, from the best intelligence, I have been able to get, lies near Dilworth Town, not far from the Feild of Action, where they have been busily employed in burying their Dead, which from Accounts amounted to a very considerable number. We are moving up this Road to get between the Enemy and the Swedes Ford & to prevent them from turning our right flank, which they seem to have a violent inclination to effect by all their movements.
I would beg leave to recommend in the most earnest manner, that some Board or Committee be appointed or some mode adopted for obtaining Supplies of Blankets for the Troops. Many are now without, and the season becoming cold, they will be injured in their health and unfitted for service, unless they are immediately provided with them. Our Supplies in this instance, as well, as in Every Article of Cloathing can not be too great, as there are frequent losses, not easily to be avoided. I would also observe, that, I think, in point of prudence & sound policy, every species of provisions, should be removed from the City, except such, as will be necessary to supply the present demands of this Army. I have been told, there are considerable quantities in private hands, which should not be suffered to remain a moment longer than they can be conveyed away. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington

